ALLOWANCE
Claims 1 and 3-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11, and 14:
The prior art of record broadly discloses collecting metrics related to memory usage and displaying a dashboard of graphs related to the metrics; the graphs displaying the metrics with specific time windows; and adjusting the display of the time window based on timestamps of the data coming in with timestamps of data in the upper bound of the sliding window.
However, the prior art of record does not explicitly teach receiving and processing messages from a storage system in a workflow queue wherein the received information includes a timestamp of a message most recently added to the queue and a second timestamp of a message from which the workflow was most recently completed; the timestamps are compared and if they do not match, setting an end time for a plurality of metric visualizations in the user interface to be based on the second timestamp.  Specifically, Xie teaches processing streaming data and presenting a user interface visualization which includes a time window.  The timestamp of the data packet in the live streaming data to the upper bound of the sliding time window and if the timestamps do not match (the timestamp of the data packet is older), the upper bound of the sliding time window is reduced.  Further, Schultz teaches a statistic request message process where a delta is calculated and applied to all timestamps.  
However, the prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 11 and 14).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145